Citation Nr: 0315575	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-22 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for pleural 
plaques.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
February 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center in St. Paul, Minnesota , which denied the 
veteran's claim seeking entitlement to an increased rating 
for pleural plaques.  The veteran's claim was later 
transferred to the Regional Office (RO) in Cleveland, Ohio.  


REMAND

In September 2002, the Board undertook additional development 
of the veteran's claim seeking an increased (compensable) 
rating for pleural plaques pursuant to authority granted by 
38 C.F.R. § 19.9 (a) (2) (2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003) the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  As such, although 
the Board has obtained a copy of the January 2003 VA 
examination report (which was conducted at the Board's 
request), in light of the Federal Circuit's decision, the 
case must be remanded for preparation of a supplemental 
statement of the case (SSOC).  

The Board was preparing to send the veteran a letter 
informing him of the Veterans Claims Assistance Act of 2000 
(VCAA), and that he had 30 days to respond to the notice.  
The Federal Circuit basically held that this type of notice 
was invalid as it was contrary to 38 U.S.C.A. § 5103 (a), 
which provides the veteran has one year to submit evidence in 
such a situation.  Disabled American Veterans v. Secretary of 
Veterans Affairs.  Accordingly, when the RO prepares its' 
SSOC, it must cite to the VCAA, and in particular, cite to 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

As such, the veteran's claims should be REMANDED to the RO 
for the following action:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) are complied with in developing 
these claims.

2.  The RO should review the January 2003 
VA examination report and readjudicate 
the veteran's claim for an increased 
(compensable) rating for pleural plaques.  
If the claim remains denied, the RO 
should provide the veteran with a 
supplemental statement of the case 
(SSOC).  The SSOC should cite the 
relevant portions of the Veterans Claims 
Assistance Act of 2000 (VCAA), see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The 
SSOC should also cite the implementing 
regulations for the VCAA, which were also 
made effective November 9, 2000, for the 
most part. 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  If additional evidence is 
requested, the RO should inform the 
veteran that he has one year to respond.  
The case should then be returned to the 
Board for further consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




